UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

USAO# 2013R01858
United States of America
16-MJ-1718 & 16-CR-
-Y-
ORDER FOR RETURN OF BAIL
FIAZ KHAN,
Defendant. U.S.M.LS. Register No. 77266-054
M19-1-N/A

 

 

An order having heretofore been made in this case authorizing the Clerk of this Court to
accept the sum of (XXXXXFIVE-THOUSANDXXXXX) , ($5,000) CASH, and to deposit the
same in the registry of this Court, as a condition to assure the appearance of the above-named
defendant before the United States District Court for the Southern District of New York in
accordance with the provisions of the bond given by the said defendant; and

WHEREAS the docket reflects that on MARCH 20, 2018 the defendant was sentenced by
HON. VICTOR MARRERO, U.S.D.J., to 12 MONTHS AND 1 DAY JAIL; $100 SPECIAL
ASSESSMENT; $202,570.00 RESTITUTION and

WHEREAS the Federal Bureau of Prison’s inmate locator shows that the defendant has
surrendered; and

WHEREAS the defendant’s conviction has become final and there are no further
proceedings before this Court for which the defendant’s presence is required; and

WHEREAS the Government has not alleged and moved under 28 U.S.C. §2044 that the
above funds belong to the defendant and should accordingly be applied to the payment of any
assessment, fine, restitution, forfeiture or penalty imposed upon the defendant; and

WHEREAS the Government has no objection to the Clerk of the Court returning the funds
deposited as bail to their rightful owner or other person entitled to such money under 28 U.S.C. §§

2041 & 2044; and

 
WHEREAS the Government is not aware of any other reason the funds deposited as bail
should not be returned to their rightful owner or other person entitled to them:
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to 28 U.S.C. §2042, that the
Clerk of the Court pay out to FIAZ KHAN the amount deposited as bail referenced in the first
paragraph of this Order, less the Clerk’s fees, if any.

Dated: New York, New York

en

ood

“A cn i. }
AN Np) } AY fy

UNITED STATES DISTRICT JUDGE
PARTI

 

CONSENTED TO: tod bata Moses
United Siaies Magistrate Judge

GEOFFREY BERMAN Southeimn District of New York

United States Attorney

> Date: 12/2/2919

 

Assistant United States Attorney |
(212) 637-2923

 
Address of payee, if different from address on original Bail Order:
(to be completed by District Court Clerk’s Office)

 

 

 

 

Phone Number:

 

The Clerk’s Office Finance Unit will contact the party once the check is ready.

FOR CLERK’S OFFICE USE ONLY:

 

RECEIVED CHECK NO: | DATED:

 

 

IN THE AMOUNT OF: $

 

PAYABLE TO:

 

SIGN & PRINT:

 

 

 

 
UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK AFFIDAVIT
UNITED STATES OF AMERICA, Plaintiff
vs. cAsE#: [6 MAGVTI3
j Defendant
vo FE IAZ. Khaw. _
STATE OF NEW YORK: So

COUNTY OF NEW YORK: SS
I, = [NZ KHAN , being duly sworn and depose and

say: 1 Give ‘man Fia2 ( my ian fe) Permission to withdyaw dhe bail Ivioney «
That I presently reside at: Clive. C county Corveckional faci ty .

SB Pine Mountain £4 | colhsticn, 0A 1334 Sand can be reached at
(HOME# OR CELL), Zo JAG Tb Ro. Thaton the__/ lhe

dayof__- Maret 2e 16, deposited with the Clerk of

the United States District Court for the Southern District of New York, 500 Pearl Street,

New York, New York, the sum of $ a Watate as cash bail.

That your deponent’s receipt which was given to him/her was lost, and deponent has
made due and diligent effort to find the same without success. Your deponent states that
he/she has not assigned any moneys to any other person.

WHEREFORE, deponent respectfully prays that this Affidavit be accepted in lieu of the
original receipi.

SWORN TO BEFORE ME THIS (49k,

(2 payor Nav: 2019 Fip2 PHM tP [GAIN

PARTICIPANT’S NAME (PRINT)

NOTARY PUBLIC PARTICIPANT’S SIGNATURE

ate FLERE TRY

 

aPe ibyiltst

 
 

Notary Wubtic. State of New York
iit, XX-XXXXXXX
Quiatifies in New York County

Comission Expiras Jan. 25, 20 4

 
